Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s response filed 06/22/2022 in reply to the Office action of 03/10/2022 has been entered. Claims 1 and 4-12 are amended.

Claims 1 and 4-12 are pending and examined.
Withdrawn Rejection and Objection
The objection and 112(b) rejection to the claims not stated below are withdrawn in view of Applicant’s amendment to the claims.  
Claim objections
Claim 12 is objected to claiming multiple products. A claim can only be drawn to a single product or process. It is suggested that claim be amended to recite a viable Catharanthus roseus seed deposited under NCIMB Accession No. 42348 , a plant grown from said seed or a progeny thereof. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112

Claim 5 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite because “the seed of claim 4” lacks antecedent basis. Claim 4 is drawn to a plant. Correction is required to more clearly define the metes and bounds of the claims.
	
Claim Rejections - 35 USC § 112
Claims 1 and 4-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection is repeated for the reasons of record as set forth in the last Office action of 03/10/2022. Applicant’s arguments filed 06/09/2022 have been fully considered but are deemed persuasive.
 Applicant argues that the specification teaches how to test a plant for broad spectrum resistance to Phytophthora nicotiana. Applicant also argues that one of skill in the art would know if a plant produced by crossing the Catharanthus roseus plant, a sample of seed deposited under NCIMB Accession No. 42348 with another Catharanthus roseus. Applicant, therefore, requests withdrawal of the rejection.
These are not found persuasive because the rejected claims are neither drawn to how to test a plant for abroad spectrum of Phytophthora nicotiana resistance nor drawn to how to identify if a plant had produced by crossing the Catharanthus roseus plant, a sample of seed deposited under NCIMB Accession No. 42348 with another Catharanthus roseus. The rejected claims are drawn to a genus of Catharanthus roseus seed or plant comprising a genetic resistance to Phytophthora nicotiana, obtainable by crossing a Catharanthus plant, a sample of seed deposited under NCIMB Accession No. 42348 with another Catharanthus plant (claims 1, 4-7); a genus of hybrid plant/seed produced by further crossing said Catharanthus roseus with a second Catharanthus roseus plant (claims 9-11); and a genus of progeny of any generation produced from the Catharanthus roseus plant/seed with deposited seed, wherein the progeny contains a genetic resistance to Phytophthora nicotiana (claim 12). These species are heterologous in structure and morphological and physiological characteristics. The specification describes a single species, the Catharanthus roses variety FD0922, wherein the plant displays limited wilting or necrosis symptoms at the 50 DAI. The single species of Catharanthus variety FD0922 is insufficient to provide sufficient written description for the claimed genus of Catharanthus roseus plant/seed. Therefore, the specification fails to describe a representative species of the genus of Catharanthus roseus plant seed/plant comprising a genetic resistance to Phytophthora nicotiana produced from a Catharanthus plant, a sample of seed deposited under NCIMB Accession No. 42348. It is true that functionally defined claims can satisfy the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964)(emphasis added). However, in the instant application, there is insufficient evidence of such an established structure-function correlation.
Therefore, for all the reasons discussed above and in the last Office action, one would not recognize that Applicants are in possession of the claimed invention. Therefore, the claims lack written description.
Claim Rejections - 35 USC § 102
Claims 1 and 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowman et al (US 5, 491, 285). This rejection is repeated for the reasons of record as set forth in the last Office action of 03/10/2022. Applicant’s arguments filed 06/09/2022 have been fully considered but are deemed persuasive.
Applicant argues that a Catharantus roseus plant containing a genetic resistance to F isolate of P. nicotianae, sample of seed deposited under NCIMB Accession No. 42348  is novel and that all of the commercial hybrids are highly resistant to S isolate. This is not found persuasive because none of the rejected claims is limited to a Catharantus roseus plant/seed containing a genetic resistance to F isolate of P. nicotianae, sample of seed deposited under NCIMB Accession No. 42348. Neither the instant specification nor Applicant’s response provide evidence that shows structural characteristic that distinguishes the claimed Catharanthus roseus plant/seed comprising a genetic resistance to F Phytophthora nicotiana from the plant/seed of Catharanthus roseus variety having a genetic resistance to S Phytophthora nicotiana taught by Bowman. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant’s arguments that the claimed plant/seed is obtainable or produced from a Catharanthus roseus plant, a sample of seed deposited under NCIMB Accession No. 42348 is insufficient to overcome the rejection. 
Bowman et al teach Catharanthus cultivar plant/seed having Phytophthora parasitica resistant, and a method of producing F1 Catharanthus plant/seed produced by crossing Catharanthus plants containing resistance to Phytophthora; F1 plant/seed containing Phytophthora resistance. At Examples 5-8 disclose production of Phytophthora resistant F1 hybrid cultivars by crossing Phytophthora resistant Catharanthus cultivar with Catharanthus plants with desirable horticultural traits. Because there no disclosure of structural differences between a genetic resistance to F Phytophthora isolate and a genetic resistance to S Phytophthora isolate, the claimed phytophthora resistant plants/seed are indistinguishable from the prior art Catharanthus plant/seed. Phytophthora nicotianae is also known as Phytophthora Parasitica var. nicotiana . Note, the claims are not limited to the Catharanthus roseous variety FD0922. 
	
					Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yandoc et al (Plant Disease (2007) teach that Phytophthora nicotianae infects Catharanthus roseus. 
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662